85284: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-28113: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 85284


Short Caption:STATE VS. DIST. CT. (MCCARTY (JASON))Court:Supreme Court


Related Case(s):58101, 61006, 73000, 74070, 74070-COA, 74859, 74859-COA, 75310, 75310-COA, 80492, 80493


Lower Court Case(s):Clark Co. - Eighth Judicial District - C224572Classification:Original Proceeding - Criminal - Mandamus


Disqualifications:Case Status:Disposition Filed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


PetitionerThe State of NevadaAlexander G. Chen
							(Clark County District Attorney)
						Aaron D. Ford
							(Attorney General/Carson City)
						


Real Party in InterestJason Duval McCartyChristopher R. Oram
							(Law Office of Christopher R. Oram)
						Joshua L. Tomsheck
							(Hofland & Tomsheck)
						


RespondentMichelle Leavitt


RespondentThe Eighth Judicial District Court of the State of Nevada, in and for the County of Clark





+
						Due Items
					


Due DateStatusDue ItemDue From


10/03/2022OpenRemittitur





Docket Entries


DateTypeDescriptionPending?Document


09/07/2022Filing FeePetition Filing Fee Waived.  Criminal. (SC)


09/07/2022Petition/WritFiled Emergency Petition for Writ of Mandamus Under NRAP 27(e). (SC)22-28051




09/07/2022AppendixFiled Appendix to Petition for Writ. (SC)22-28052




09/07/2022MotionFiled Emergency Motion for Stay of District Court Order Under NRAP 8(a). (SC)22-28053




09/08/2022Order/DispositionalFiled Order Denying Emergency Petition for Writ of Mandamus.  "ORDER the petition DENIED."  fn1[Given our disposition, we deny as moot the State's emergency motion for stay of the district court proceedings.]  NNP22-AS/EC/KP. (SC)22-28113





Combined Case View